Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group A, claims 1-3, 7-13, 17-19, and 21-26, without traverse in the reply filed on 27 May 2022 is acknowledged.  
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made in the reply filed on 27 May 2022.

Claim Markings
The designation for claim 20 should read: (Withdrawn – Currently Amended).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-13, 17-19, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for printed circuit board (PCB) laminate material with two polymer layers wherein each polymer layer is made independently from (i) low-loss polymers or copolymers that are selected from cyclic olefin polymers or copolymers ("COCs") (e.g., the Topas® COC polymers, APEL®, Zeonor®, Zeonex®, ARTON®, etc.), polystyrene polymers (PS), polyetheretherketone polymers (PEEK), polyetherimide polymers (PEI), liquid crystal polymers, polypropylene polymers, cyclic olefins, linear olefins, bi-cyclic olefin norbornene, ethylene, polyisobutylene, 4-methylpentene, (dimethyl) polyphenyloxide (PPO), or combinations thereof (paragraph 0063 of the present specification), (ii) fluoropolymers selected from the group consisting of polytetrafluoroetheylene (PTFE, e.g., Teflon®), fluorinated ethylene propylene (FEP), poly(vinylidene) fluoride (PVDF), ethylene chlorotrifluoroethylene (ECTFE), perfluoro alkoxy (PFA), or combinations thereof(paragraph 0066), or (iii)composite polymers comprising at least one thermoplastic polymer and at least one PTFE-based polymer (paragraphs 0070-0074), does not reasonably provide enablement for any PCB laminates with two polymer layers made from any polymers wherein the PCB laminate material has a loss tangent no greater than 0.005 at 10 GHz.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  The test for undue experimentation as to whether or not all compounds within the scope of claims 1-3, 7-13, 17-19, and 21-26 can be used as claimed and whether claims 1-3, 7-13, 17-19, and 21-26 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).  Upon applying this test to claims 1-3, 7-13, 17-19, and 21-26, it is believed that undue experimentation would be required because:

(a)	The quantity of experimentation necessary is great since claims 1-3, 7-13, 17-19, and 21-26 read on any PCB laminate material formed of a first polymer layer made of any polymer and a second polymer layer made of any polymer where the PCB laminate material has a loss tangent no greater than 0.005 at 10 GHz, while the specification discloses PCB laminate material with two polymer layers wherein each polymer layer is made independently from specific low-loss polymers or copolymer, specific fluoropolymers, or specific composite polymers as set forth above.

(b)	There is no direction or guidance presented for any PCB laminate material formed of a first polymer layer made of any polymer and a second polymer layer made of any polymer where the PCB laminate material has a loss tangent no greater than 0.005 at 10 GHz.

(c)	There is an absence of working examples concerning any PCB laminate material formed of a first polymer layer made of any polymer and a second polymer layer made of any polymer where the PCB laminate material has a loss tangent no greater than 0.005 at 10 GHz. The examples in the specification disclose PCB laminate materials with three or more layers comprising an inorganic layer but provide no examples regarding a PCB laminate material made of two layers as claimed.

More specifically, in In re Wands, the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention.  These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Applying all these factors to the present invention, it is noted that the specification provides no direction or working examples (factors (f) and (g)) for any PCB laminate material formed of a first polymer layer made of any polymer and a second polymer layer made of any polymer where the PCB laminate material has a loss tangent no greater than 0.005 at 10 GHz.  Furthermore, in view of the breadth of claim 1 (factor (a)) which encompasses innumerable first polymer layers and second polymers each made of any polymer, i.e. polyethylene, polystyrene, polycarbonate, polysiloxane, etc. wherein each polymer is mutually structurally different and possess different physical characteristics including different values of loss tangent, the quantity of experimentation (factor (h)) involved in order to reach a usable embodiment having the claimed loss tangent would be great.  Therefore, there would be undue experimentation for one of ordinary skill in the art to make a PCB laminate material as presently claimed, i.e. having the claimed loss tangent.  Further, one of ordinary skill in the art would not readily arrive at the claimed properties for the full scope of possible materials of the adhesive film without significant guidance (factors (b), (c), and (d)).  Additionally, given that innumerable PCB laminate materials are necessary in order to achieve the full scope of the claimed invention with the limited guidance provided in the specification, one of ordinary skill in the art would require testing various PCB laminate materials within the broad PCB laminate materials as claimed without any apparent predictability (factor (e)).
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-3, 7-13, 17-19, and 21-26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 9-13, 17, 19, 23, and 26 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (US Patent Application 2018/0213637 A1, published 26 Jul. 2018, hereinafter Hosoda) and evidence provided by Microwaves101 (“Miscellaneous dielectric constants,” accessed 01 Jul. 2022, hereinafter Microwaves), Everything RF (“Microwave frequency bands,” accessed 01 Jul. 2022), Poly-Tech Industrial (“PTFE (Unfilled,” accessed 01 Jul. 2022, hereinafter Poly-Tech), and MakeItFrom (“Unfilled LCP,” accessed 01 Jul 2022, hereinafter MakeItFrom).
Regarding claims 1, 7, 9-10, 13, 17, 19, 23, and 26, Hosoda teaches a wiring substrate (printed circuit board) comprising a first conductor layer (Item 12), an electrical insulator layer (Item 10) containing a fluororesin layer (Item 16) and a heat resistant resin layer (Item 18), and a second conductor layer (Item 14) (Abstract and Figure 1A, reproduced below).  Hosoda teaches the heat resistant resin is a liquid crystalline polyester (paragraph 0103), and the fluororesin is a tetrafluoroethylene polymer with 10 or more functional groups per million carbon atoms in the main chain of the fluororesin (paragraphs 0068 and 0085).


    PNG
    media_image1.png
    392
    792
    media_image1.png
    Greyscale


As evidenced by Microwaves, the dielectric loss tangents of liquid crystalline polymer and polytetrafluoroethylene are 0.002 and 0.00015-0.0003, respectively (page 2, table).
Microwaves does not disclose the frequency at which these dielectric loss tangent values were measured.  However, given that the reference is concerned with microwaves, and as evidenced by Everything RF, the frequency band for microwaves is 1 to 170 GHz, it is the examiner’s position that the dielectric loss tangent values for liquid crystalline polymer and the functionalized polytetrafluoroethylene would be less than 0.005 at 10 GHz.  Further, given that the two resins comprising the laminate have dielectric loss tangents less than 0.005 at 10 GHz, it is the examiner’s position that the laminate itself would have a dielectric loss tangent less than 0.005 at 10 GHz.
In light of the overlap between the claimed printed circuit board laminate material and that disclosed by Hosoda, it would have been obvious to one of ordinary skill in the art to use a printed circuit board laminate material that is both disclosed by Hosoda and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claims 2 and 11, Hosoda teaches the elements of claims 1 and 10, and Hosoda teaches the dielectric constant of the electrical insulator layer (printed circuit board laminate) is 2.0 to 3.5 (paragraph 0062).
Regarding claims 3 and 12, Hosoda teaches the elements of claims 1 and 10, and Hosoda teaches an insulator layer (printed circuit board laminate) comprising liquid crystalline polymer and the functionalized polytetrafluoroethylene.
Hosoda does not disclose the flexural moduli or flexural strengths of these two resins.
As evidenced by MakeItFrom, the flexural strength of liquid crystalline polymer is 160 MPa (page 1).
As evidenced by Poly-Tech, the flexural strength of polytetrafluoroethylene is 20,000 psi (138 MPa) (page 1, table).
It is the examiner’s position that the functionalized polytetrafluoroethylene taught by Hosoda would also have a flexural strength between 20 and 400 MPa, given that the functionalization may be as low as 10 functional groups per million carbons in the polymer’s backbone.  Further, given that the two resins comprising the laminate have flexural strengths between 20 and 400 MPa, it is the examiner’s position that the laminate itself would have a flexural strength between 20 and 400 MPa.

Claims 1-3, 7, 10-13, and 17 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (WO 2018/163999 A1, published 13 Sep. 2018, hereinafter Ohashi) and evidence provided by MakeItFrom (“Unfilled LCP,” accessed 01 Jul 2022, hereinafter MakeItFrom).
Regarding claims 1-2, 7, 10-11, and 17, Ohashi teaches a metal clad laminated plate with a liquid crystalline polymer (LCP) (Item 1), an adhesive layer (Item 2), and a metal foil (Item 3) (Abstract and Figure 1, reproduced below).  Ohashi teaches his LCP-adhesive-foil laminate has a dielectric constant of 2.3-2.4 and a dielectric loss tangent of 0.002-0.004 (Table 3 [see original Japanese patent document, page 29]), and Ohashi teaches that these properties are measured at a frequency of 3 GHz (paragraph 0032).


    PNG
    media_image2.png
    823
    409
    media_image2.png
    Greyscale


It is the examiner’s position that the dielectric loss tangent values for his LCP-adhesive-foil laminate would also be less than 0.005 at 10 GHz.
In light of the overlap between the claimed printed circuit board laminate material and that disclosed by Ohashi, it would have been obvious to one of ordinary skill in the art to use a printed circuit board laminate material that is both disclosed by Ohashi and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claims 3 and 12, Ohashi teaches the elements of claims 1 and 10, and Ohashi teaches his LCP-adhesive-foil laminate comprises an LCP layer and an adhesive layer, in which the thicknesses of the LCP layer, adhesive layer, and metal foil are 5 to 130 [Symbol font/0x6D]m, 0.5 to 4.0 [Symbol font/0x6D]m, and 2 to 70 [Symbol font/0x6D]m, respectively (paragraphs 0033, 0050, and 0059).
Ohashi does not disclose the flexural modulus or flexural strength of his LCP-adhesive-foil laminate.
As evidenced by MakeItFrom, the flexural strength of liquid crystalline polymer is 160 MPa (page 1).
It is the examiner’s position that the flexural strength of Ohashi’s LCP-adhesive laminate (without foil layer) would also have a flexural strength between 20 and 400 MPa, given that the thickness of the LCP layer may be 260 times the thickness of the adhesive layer in Ohashi’s LCP-adhesive-foil laminate.
Regarding claim 13, Ohashi teaches the elements of claim 10, and Ohashi teaches a plurality of his LCP-adhesive-foil laminates may be compression bonded (paragraph 0060), which would result in having a second conductive layer on the second side of the LCP layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ito and Daito (JP 2011/184695 A, published 22 Sep. 2011) teaches a resin with excellent dielectric properties for use in circuit boards that is a blend of cyclo olefin resin, PTFE particles, and other inorganic fillers.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787